Citation Nr: 0927146	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  O8-29 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits for a lumbar spine 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
due to medical treatment received at VA Medical Center, East 
Orange, New Jersey in 1969.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1941 to October 
1945 and from May 1946 to June 1962.  

By rating action in July 1996, the RO, in part, denied 
service connection for degenerative spondylosis of the lumbar 
spine at L3, 4, and 5 disc levels.  The Veteran and his 
representative were notified of this decision and did not 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the RO which 
denied compensation benefits for a low back disability 
pursuant to the provision of 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a statement received in December 2004, the Veteran 
asserted that he had a spinal tap while hospitalized at VAMC 
East Orange, New Jersey in "approximately" 1969, and 
believes that his current low back disability is related to 
medical treatment at that facility.  Although the Veteran was 
apparently unable to provide the specific date(s) of the 
alleged procedure, the only records pertaining to treatment 
at VAMC East Orange contained in the four volumes of the 
Veteran's claims file was from February 9, to March 26, 1969.  
Also of record is a statement from the Veteran, received in 
March 1969 (in connection with an unrelated claim), in which 
he reported the same dates of hospitalization at VAMC East 
Orange.  

Parenthetically, the Board notes that although the Veteran 
contends that he has had chronic back pain ever since the 
alleged spinal tap in 1969, the evidentiary record does not 
reflect any complaints, treatment, or abnormalities referable 
to any back problems prior to January 1972.  

The available evidence of record showed that the Veteran was 
hospitalized at VAMC East Orange in February 1969, primarily 
for anxiety and gastrointestinal problems.  The records do 
not, however, reflect any complaints or treatment for any 
back problems, nor do they indicate that any diagnostic 
studies or procedures, vis-à-vis a spinal tap, were 
conducted.  Further, a response to an RO inquiry for records 
from that facility in January 2008, was to the effect that 
there were no records pertaining to the Veteran at that 
facility.  

In this case, the claims file was referred to a VA physician 
for review of the record and an opinion as to whether the 
Veteran's current low back disability was related to medical 
treatment at the East Orange VAMC in 1969.  In April 2008, a 
VA physician indicated that he had reviewed the Veteran's 
medical records and noted that he was admitted to the East 
Orange VAMC in late April 1969 with delirium and depression, 
and that he underwent a spinal tap on May 25, 1969, after 
informed consent was obtained.  The physician discussed a 
Discharge Summary report and the findings from diagnostic 
studies during the Veteran's hospitalization, and indicated 
that there were no complaints or significant abnormal 
findings referable to his back.  The physician opined that 
the neurological care provided to the Veteran during his 
hospitalization appeared to be appropriate and consistent 
with the standard of care in 1969.  

Regarding the VA opinion, the Board notes that none of the 
referenced medical reports are contained in the claims file.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has provided guidance for 
weighing medical evidence and, in particular, medical 
opinions.  The Court has held, for example, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In Miler v. 
West, 11 Vet. App. 345, 348 (1998), the Court held that a 
bare conclusion, even when reached by a health care 
professional is not probative without a factual predicate in 
the record.  Because the VA medical records relied upon by 
the VA physician in reaching his conclusion are not of 
record, additional development is necessary prior to 
appellate review of the Veteran's claim.  

Additionally, the Board notes that the April 2008 VA opinion 
was inadequate and did not address the legal standard 
required for compensation claims under the provisions of 38 
U.S.C.A. § 1151.  Specifically, for claims received after 
October 1, 1997 (as in this case), compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 are payable 
for additional disability not the result of the veteran's own 
willful misconduct, where such disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002); see also VAOPGCPREC 40-97.  

Based on a review of the claims file, the Board finds that 
the evidence of record does not contain sufficient 
information to address the required legal inquiries as to 
whether the Veteran's current low back disability was a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA medical personnel from a reported spinal tap in May 
1969, or that any current low back disability was due to an 
event that was not reasonably foreseeable.  Such an opinion 
is necessary prior to a final adjudication of the Veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  Therefore, it is incumbent on the Board 
to remand this matter and supplement the record prior to 
issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin, 1 Vet. App. at 175; see also Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  

Because this case presents complex medical and unresolved 
factual questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The AMC should undertake appropriate 
action to obtain all clinical records for 
the Veteran's hospitalization at VAMC 
East Orange from April to June 1969, and 
associate them with the claims file.  Of 
particular interest are all records 
pertaining to the reported spinal tap on 
May 25, 1969, including the consent form 
and Discharge Summary report.  All 
attempts to procure records should be 
documented in the file.  If any records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The Veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard.  

2.  After the above development has been 
completed, the claims file should be 
forwarded to appropriate VA physician to 
determine the relationship, if any, 
between the Veteran's current low back 
disability and any medical treatment by 
VA in 1969.  If the reviewing specialist 
deems it to be necessary, the Veteran 
should undergo a VA examination and/or 
appropriate diagnostic testing.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The physician 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran's current low back disability was 
the result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA medical personnel from a spinal tap 
in 1969, or was due to an event that was 
not reasonably foreseeable.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his attorney should be 
furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

